UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (414) 765-5348 Registrant's telephone number, including area code Date of fiscal year end: April 30 Date of reporting period:October 31, 2007 Item 1. Report to Stockholders. GREENVILLE CAPITAL MANAGEMENT, INC. SEMI-ANNUAL REPORT GREENVILLE SMALL CAP GROWTH FUND Managed by Greenville Capital Management, Inc. Website: www.greenvillecap.com Six Months Ended October 31, 2007 Greenville Small Cap Growth Fund November 15, 2007 Dear Fellow Shareholders, This year has not been for the weak of heart; volatility has ruled the first ten months. The sub prime markets and liquidity concerns were paramount leaving lenders no other choice but to tighten credit in recent months.The prevailing thought by many has been whether or not the economy is headed for a recession.We believe it is too early to tell. The Fed did lower the key fed funds rate by 75 basis points over the last six months, which helped ease some of the concerns; however, the question remains, has it been enough to spur the slowing economy? Your fund has been able to manage the volatility.Returns have been generated from investments in Technology, Producer Durables, and Healthcare.These sectors contributed 4.43%, 1.44%, and 1.10% of the return for the trailing six months.The fund felt a drag from investments in the Financial Services and Consumer Discretionary spaces; these sectors contributed -.78% and -.30%, respectively, for the trailing six months.We do believe Financials and Consumer Discretionary could come under additional pressure considering the current economic landscape.With this said, we continue to evaluate all sectors and industries in an effort to find inefficient priced securities which meet our investment criteria.The fund’s overall performance is highlighted in the performance chart attached.We do supply both the Russell Micro Cap Growth Index and the Russell 2000 Growth Index.The fund characteristics, which are highlighted below, fall between these two indices and closer to the Russell Micro Cap Growth Index on a weighted average and median market cap basis.We feel it is prudent to provide investors with both indices. Portfolio Characteristics as of 10/31/07 Russell 2000 Russell Micro GCM Growth Cap Growth Weighted Average Market Cap 766 m 1,593 b 492 m Median Market Cap 410 m 703 m 243 m P/E Ratio 18x 25x 25x EPS Growth 30% 20% 21% As we have mentioned in previous letters, we believe growth investing is coming into favor.As you are well aware, the value indices have outperformed their growth counterpart in five of the last six years, with 2003 being the only exception.The value indices had difficulty in the third quarter and continue to struggle for the year.All Russell Value Indices are lagging their Growth and Core Counterparts year to 1 date through October 31.We believe the growth vs. value cycle will continue to play out, as we appear to be in the early stages of this style rotation. Looking further into the Growth and Value style boxes, investors need to understand the components driving the performance returns.Value Indices are heavily weighted toward the Financial Sector; typically greater than 30% exposure in this sector.In light of the recent problems, financials haven’t performed well this year.We believe this is likely to continue in the foreseeable future.Trade sector plays, which include Industrials and Technology, have been enjoying a resurgence of sorts this year.These sectors have been some of the top performers.Your portfolio is over weight in Technology as our research suggests we are in the beginning of a multi year cycle of technology spending.We believe this bodes well for the sector as investors search for growth opportunities. As we have noted in the past, we continue to search for those growth companies that we believe can sustain their earnings momentum irrespective of any economic cycle. According to the latest earnings season, we continue to find and hold many companies that have been able to maintain and raise their earnings guidance. Of course, in a diversified portfolio, not all the companies are “clicking on all cylinders” with strong earnings upside. Our goal is to displace the laggards with new ideas that possess strong catalysts with greater upside potential. To close, we are now entering the traditionally strong seasonal period for small cap growth. We believe there are some positives in the market place which could keep this trend going in 2007; these include the Fed’s policy on interest rates and the thriving demand in the global trade good sectors.Couple this with an ongoing problem in the housing sector and lingering questions regarding the sub prime and financial segment, and investors may migrate towards growth for the balance of the year and into 2008. We appreciate your continued support.As always, please feel free to call us if you have any questions or would like additional information. Sincerely, Robert D. Strauss, CFA Charles Cruice Portfolio Manager President The Fund’s investment objectives, risks, charges, and expenses must be considered carefully before investing.The prospectus contains this and other important information about the Fund.It may be obtained by calling (888) 334-9075, or visiting www.greenvillecap.com.Read it carefully before investing. 2 This report is not authorized for use as an offer of sale or solicitation of an offer to buy shares of the Greenville Small Cap Growth Fund. The Russell 2000 Growth Index measures the performance of small growth companies selected by Frank Russell Company. The weighted average market capitalization of the Russell 2000 Growth Index was $1.5 billion and the median was approximately $703 million.The Russell Micro Cap Growth Index measures the performance of small to micro companies selected by Frank Russell Company.The weighted average market cap of the Russell Micro Cap Index was $492 million and the median was $243 million. You cannot invest directly in an index. P/E (Price to Earnings) is a valuation ratio of a company’s current share price compared to its per-share earnings.EPS (Earnings Per Share) is the portion of the company’s profit that is allocated to each outstanding share. A basis point equals .01%. Small company stocks are more volatile than stocks of larger, more established companies. The Fund is suitable for long-term investors only who seek to invest a portion of their overall portfolio in an aggressive equity mutual fund that invests principally in small capitalization growth companies.The Fund experiences greater risks and price fluctuations due to its concentration in small-cap stocks as is noted in the Fund’s prospectus. Growth stocks are typically more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Sector holdings are subject to change at any time and are not recommendations to buy or sell any security. Opinions expressed are those of Robert Strauss, CFA, and Charles S. Cruice and are subject to change, are not guaranteed and should not be considered investment advice.Sector allocations are subject to change. The Greenville Small Cap Growth Fund is distributed by Quasar Distributors, LLC.(12/07) Sources: FactSet and Frank Russell 3 Greenville Small Cap Growth Fund GCMSX vs. Russell Micro Cap Growth vs. Russell 2000 Growth as of October 31, 2007 Gross expense ratio – 2.32% Net expense ratio – 1.89%* Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 888-334-9075.Performance data quoted does not reflect the 1.00% redemption fee imposed on shares held less than 90 days.If reflected total returns would be reduced. * The advisor has contractually agreed to limit expenses to 1.89% for at least one year and an indefinite period thereafter determined by the Board of Trustees. 4 Greenville Small Cap Growth Fund SECTOR ALLOCATION at October 31, 2007 (Unaudited) *Cash equivalents and other liabilities less assets. EXPENSE EXAMPLE For the Six Months Ended October 31, 2007 (Unaudited) As a shareholder of the Greenville Small Cap Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (5/1/07
